CLAY, Commissioner.
Appellants, who were defendants below, have moved for an appeal from a default judgment in the amount of $1,222.55. The controlling issue is whether or not defendants’ answer was served in time.
Summons was served on December 30, 1958. Under CR 12.01 defendants were required to serve their answer within twenty days thereafter. It is provided by CR 6.01 the day from which a period of time is computed is not included. Except as hereafter noted, the time for serving answer would have expired on January 19, 1959.
CR 6.01 also provides that the period of time is extended if the last day is a legal-holiday. January 19th is specifically designated a legal holiday by KRS-2.110. Therefore, under the Civil Rules above mentioned defendants were not required to serve their answer before January 20, 1959.
They served and filed their answer on that date. A default judgment on the ground that the answer was untimely cannot be sustained.
The motion for appeal is sustained and the judgment is reversed.